Exhibit 10.11

Execution version

SECURITIES AGENCY AGREEMENT

THIS SECURITIES AGENCY AGREEMENT (this “Agreement”) dated as of January 3, 2006
is entered into by and among THE BANK OF NEW YORK, a New York banking
corporation, not in its individual capacity but solely as trustee under the
Indenture (as defined herein) (the “Trustee”), JSC TuranAlem Securities, a
Kazakhstan joint stock company incorporated under the laws of Kazakhstan,
No. 14024-1910-T00, broker-dealer license No. 0401200159, as Securities Agent in
the Republic of Kazakhstan (the “Securities Agent”), and TRANSMERIDIAN
EXPLORATION, INC. (“TME”), a company incorporated under the laws of the British
Virgin Islands and BRAMEX MANAGEMENT, INC. (“Bramex”), a company incorporated
under the laws of the British Virgin Islands (Bramex, together with TME, the
“Issuer”).

RECITALS

The Trustee, the Issuer and certain guarantors have entered into an Indenture
dated as of the date hereof (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Indenture”) pursuant to which the
Issuer is issuing its Senior Secured Notes due 2010 (the “Notes”);

To secure its and the Guarantors’ obligations under the Indenture and the Notes
(the “Obligations”), the Issuer has agreed, among other things, to execute and
deliver the Conditional Share Transfer Agreement (the “CSTA”) and the other
documents listed on Exhibit A (the CSTA, such other documents listed on Exhibit
A and any such other agreements as may be entered into from time to time with
the prior written consent of the Trustee with respect to the Shares (as defined
in CSTA) collectively referred to herein as the “Kazakhstan Documents”); and

The holders of the Notes have selected and desire the Issuer to appoint the
Securities Agent, and the Securities Agent desires to act, as securities agent
pursuant to the Kazakhstan Documents.

NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:

Section 1. Definitions

Capitalized terms used herein and not otherwise defined herein shall have the
meaning given to such terms in the Indenture.

Section 2. Appointment of Securities Agent; Successor Securities Agent

The Issuer hereby appoints the Securities Agent, and the Securities Agent hereby
accepts such appointment, pursuant to the terms of this Agreement, as securities
agent to act on behalf of the Trustee under the Indenture for the benefit of the
Trustee and the holders of the Notes, but solely in respect of the Kazakhstan
Documents and the Shares covered thereby. The Securities Agent shall be and is
hereby authorized to exercise such rights and powers as instructed from time to
time by the Trustee to perform its obligations as Securities Agent under this
Agreement and as Securities Agent and/or beneficiary under the Kazakhstan
Documents. Except as otherwise expressly set forth in this Agreement, the
Securities Agent shall not take any action with respect to the Shares, whether
pursuant to this Agreement or any of the Kazakhstan Documents, except pursuant
to the written instructions of the Trustee.

 

-1-



--------------------------------------------------------------------------------

(a) The Securities Agent is an independent contractor and shall have no
authority to act for or represent the Trustee except as expressly set forth
herein. Notwithstanding any provision to the contrary elsewhere, the Securities
Agent shall not have any authority, rights, duties or responsibilities, except
those expressly set forth in the Kazakhstan Documents to which it is a party and
those arising out of its acceptance and administration of this Agreement. The
Securities Agent does not owe fiduciary duties to the Trustee or any other
person in connection with the performance of its duties hereunder other than
(i) the duty to safekeep the Shares in its custody and (ii) the duty to take no
action which would impair the interests of the Trustee and the holders of the
Notes in the Shares. At the expense of the Issuer, the Securities Agent may
retain counsel and other experts, and may rely conclusively on the advice of
such counsel and other experts. If the Securities Agent is required to take any
action hereunder, including, but not limited to, beginning any legal action or
proceeding or taking any steps to enforce or realize upon any security interest
created by the Kazakhstan Documents, the Issuer shall reimburse and indemnify
(whether by way of payment in advance or otherwise) the Securities Agent against
all costs, claims, expenses (including legal fees) and liabilities it will or
may expend or incur in taking such action.

(b) The Securities Agent may be removed any time with or without cause by
written notice by the Trustee. Prior to the effectiveness of any such removal,
the Issuer shall have the right to appoint a successor Securities Agent. Upon
the acceptance of any appointment as Securities Agent hereunder by a successor
Securities Agent, such successor Securities Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Securities Agent, and the retiring Securities Agent shall be discharged from its
duties and obligations under this Agreement. After any Securities Agent’s
removal hereunder as Securities Agent, the provisions of this Agreement shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Securities Agent under this Agreement and the Kazakhstan Documents.

(c) Beyond the exercise of reasonable care in the custody thereof, the
Securities Agent shall have no duty as to any Shares in its possession or
control or in the possession or control of any nominee, agent or bailee or any
income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto. The Securities Agent shall be deemed to have
exercised reasonable care in the custody of the Shares in its possession if the
Shares is accorded treatment substantially equal to that which it accords its
own property and shall not be liable or responsible for any loss or diminution
in the value of any of the Shares, by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Securities
Agent in good faith.

(d) The Issuer shall concurrently give to the Securities Agent copies of all
notices given by Issuer to the Trustee pursuant to the Indenture, provided that
the failure to provide to the Securities Agent a copy of a notice properly
delivered to the Trustee shall not be a separate default or Event of Default
under the Indenture, the Kazakhstan Documents or this Agreement. The Trustee
will have the right to appoint a person who will be in charge of exercising the
rights derived from or related to the Shares or that may be applicable to its
defense, in which case, the Securities Agent will only be obligated to grant the
necessary powers of attorney. In the event of and following such an appointment,
the Trustee shall give prompt notice of such appointment to the Issuer.

 

-2-



--------------------------------------------------------------------------------

Section 3. Responsibilities of Securities Agent

The obligations of the Securities Agent under this Agreement shall be to:

(a) duly execute and deliver and act as Securities Agent or beneficiary under
the Kazakhstan Documents for the benefit of the Trustee under the Indenture as
requested by the Trustee in writing;

(b) duly perform all of its duties and obligations under the Kazakhstan
Documents, specifically those obligations to enforce its rights against the
Shares, but only as and to the extent instructed by the Trustee in writing;

(c) upon the occurrence of an Event of Default, take such action as requested by
written instructions of the Trustee under the Indenture, specifically including
the actions specified under Section 2.1 of the CSTA (but in no event otherwise)
in a manner consistent with applicable law. In this regard, the Securities Agent
shall be entitled to rely and act upon, and shall be fully protected in relying
and acting upon, any note, writing, resolution, notice, consent, certificate,
request, demand, direction, instruction, waiver, receipt, agreement, affidavit,
letter, statement, order or written document or written communication reasonably
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
and other experts retained or employed by the Securities Agent in its reasonable
discretion;

(d) be deemed to have actual, constructive, direct or indirect knowledge or
notice of the occurrence of any Event of Default or any right or obligation to
give a Transfer Instruction (as defined in the CSTA) except upon receipt by the
Securities Agent of a written notice or a certificate from the Trustee, stating
that an Event of Default has occurred and that a Transfer Instruction should be
delivered. The Securities Agent shall have no obligation whatsoever either prior
to or after receiving such written notice or certificate to inquire whether an
Event of Default has in fact occurred and shall be entitled to rely
conclusively, and shall be fully protected in so relying, on any notice or
certificate so furnished to it;

(e) take such other actions reasonably requested by the Trustee in accordance
with this Agreement;

(f) file the required statements and record the required documents or
instruments in the appropriate public office at any time or times necessary to
preserve the interests of the Trustee and the holders of the Notes in the
Shares;

(g) except as set forth in Section 3(j) below, waive any right of set-off with
respect to the Shares;

(h) following completion of a Share Transfer (as defined in the CSTA), at the
direction of the Trustee, sell the Shares in a manner consistent with applicable
law for cash or other consideration in one or more transactions in such manner
and to such purchasers as shall be directed in writing by the Trustee;

 

-3-



--------------------------------------------------------------------------------

(i) remit all Sale Proceeds (as defined in the CSTA) forthwith to the Trustee
until the Trustee shall have received at its offices in New York, New York an
aggregate amount equal to all amounts owed by the Issuer with respect to the
Obligations, and upon receipt by the Securities Agent of a written certification
from the Trustee that the Trustee has received Sale Proceeds from the sales of
Transferred Shares (as defined in the CSTA) conducted by or at the direction of
the Securities Agent pursuant to the CSTA in an aggregate amount sufficient to
have satisfied in full all of the Obligations, (i) remit any remaining Sale
Proceeds to the Shareholders (as defined in the CSTA), as they shall jointly
direct and (ii) if applicable, instruct the Nominee (as defined in the CSTA) to
transfer ownership of any remaining Shares to the Shareholders, as they shall
jointly direct; and

(j) if so directed in writing by the Trustee, acquire Transferred Shares for the
account of the Trustee, or its assigns, pursuant to the exercise of the set-off
rights provided for in Section 7(g) of the CSTA. The Securities Agent shall not
otherwise exercise such rights under the CSTA or otherwise arising in favor of
the Securities Agent by operation of law or any other agreement with the
Shareholders, or the Issuer, or any of their Affiliates.

Section 4. Securities Agent’s Individual Capacity

The Securities Agent may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with the Issuer or any of
its affiliates or subsidiaries as if it were not performing the duties specified
herein, and may accept fees and other consideration from the Issuer for services
in connection with this Agreement and otherwise without having to account for
the same to the Trustee or to the holders of Notes from time to time.

Section 5. Term, Fees, Etc.

The term of this Agreement shall commence on the date hereof and, unless earlier
terminated pursuant to Section 2(c), shall terminate upon the Termination Date
(as defined in the CSTA). For services rendered as Securities Agent under this
Agreement, the Issuer shall pay the Securities Agent such compensation as may be
agreed to from time to time in writing between the Securities Agent and the
Issuer. The Issuer agrees to pay the reasonable fees, expenses and other amounts
payable of the Securities Agent under this Agreement (including the reasonable
fees and expenses of the Securities Agent’s counsel), in addition to any other
fees, expenses and other amounts payable that may arise under the Kazakhstan
Documents (as such term is defined in the Indenture). The Trustee shall have no
liability for any of the foregoing fees or expenses.

Section 6. Limitation of Responsibility.

(a) The Securities Agent will not be liable for any facts, acts or omissions of
the parties on the Kazakhstan Documents or third parties that may prevent the
Securities Agent from complying with its obligations and duties under this
Agreement.

(b) The Securities Agent shall not have any implied liability or obligation
under this Agreement or the Kazakhstan Documents with respect to obligations
that are not expressly provided herein or therein.

(c) The parties hereto agree that the Securities Agent shall not be liable for
any act or omission, including without limitation, the failure to deliver any
notice in accordance with this Agreement, to be performed by any other party
hereto or any third party that may result in a failure to comply with the
Securities Agent obligations.

 

-4-



--------------------------------------------------------------------------------

(d) The Securities Agent shall not be liable for any act performed in good faith
and in accordance with the written instructions delivered by the Trustee to the
Securities Agent pursuant to this Agreement. The Trustee shall have no liability
for any negligence or willful misconduct of the Securities Agent.

(e) Notwithstanding any other limitation to the Securities Agent’s liability
under this Agreement, the parties hereto agree that the Securities Agent shall
not be liable for, and shall not have any obligation to verify or investigate:

 

  (i) any representation or warranty made by the parties hereto in this
Agreement or any other document related to this Agreement, including but not
limited to the Kazakhstan Documents;

 

  (ii) the content of any certificate, report or any other document delivered by
any party hereto or any other third party; and

 

  (iii) the fulfillment by the Issuer of its obligations under or any agreement
related to this Agreement, including but not limited to the Kazakhstan
Documents.

(f) Nothing herein shall require the Trustee to submit to the jurisdiction of a
non-U.S. court.

(g) Without limiting the above and notwithstanding any provision to the contrary
in any other document, the Securities Agent and its officers, representatives,
employees and agents:

 

  (i) shall not have any liability or obligation other than those expressly
provided in this Agreement, and the Securities Agent shall not have any implied
liability or obligation hereunder;

 

  (ii) at any time, upon determination by the Securities Agent after
consultation with legal counsel that it is prohibited by applicable law to
perform or refrain from performing an act or requirement set forth herein, the
Securities Agent may postpone or refrain from performing such act until the
Securities Agent has received legal advice from counsel or other evidence
reasonably satisfactory to the Securities Agent that such act (or omission to
act) is not prohibited under applicable law.

 

  (iii) may, at its own election, seek advice from any legal or any other kind
of advisor (provided that Securities Agent shall not retain financial advisors
for the benefit of Trustee without the prior written consent of the Trustee);

 

  (iv) shall not have any liability whatsoever to determine or investigate the
fulfillment or compliance by any of the parties hereto of the terms, conditions
and obligations under this Agreement or any other agreement they are part of;

 

  (v) shall not incur any liability whatsoever for any delay, cancellation or
modification of any notice, consent, certificate, representation, communication,
copy or any other communication not delivered to the Securities Agent, cancelled
or modified timely; and

 

-5-



--------------------------------------------------------------------------------

  (vi) shall not be deemed to have knowledge of any fact or circumstance, unless
the Securities Agent has received a written notice at the address provided in
Section 9(a) hereof in accordance with this Agreement.

Section 7. Indemnification; Disclaimers, Etc.

(a) The Issuer shall be liable for and shall reimburse and indemnify the
Securities Agent and hold each of the Securities Agent and the Trustee (which
shall include, for the purposes of this Section 7, their respective officers,
employees, agents and directors) harmless from and against any and all claims,
losses, liabilities, taxes, costs, damages or expenses (including reasonable
attorney’s fees and expenses) (collectively, “Losses”) arising from or in
connection with or related to this Agreement or being Securities Agent hereunder
(including but not limited to Losses incurred by the Securities Agent in
connection with its successful defense, in whole or in part, of any claim of
willful misconduct on its part); provided, however, that the Securities Agent
shall not be indemnified for Losses caused by its own negligence or willful
misconduct, for which it shall indemnify the Trustee and the Issuer for any
costs or expenses of any kind whatsoever incurred by them.

(b) No provision of this Agreement and the Kazakhstan Documents shall require
the Securities Agent or the Trustee to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or under the Kazakhstan Documents or in the exercise of any of its rights or
powers, if it shall have reasonable grounds for believing that repayment of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it.

(c) The Securities Agent shall have no liability (whether sounding in tort,
contract or otherwise) for losses in connection with, arising out of, or in any
way related to, performance by the Securities Agent under any of the Kazakhstan
Documents and/or the relationship established by this Agreement, or any act,
omission or event occurring in connection therewith, unless it is determined by
a final and nonappealable judgment of a court of the competent jurisdiction that
is binding on the Securities Agent that such losses were the result of acts or
omissions on the part of the Securities Agent constituting negligence or willful
misconduct in connection with the performance by the Securities Agent hereunder
or under the Kazakhstan Documents, or otherwise.

(d) Without prejudice to any other provision of this Section 7, the Securities
Agent and the Issuer agree that the Trustee shall have no liability to the
Securities Agent or the Issuer (whether sounding in tort, contract or otherwise)
hereunder.

Section 8. Illegality; No Inconsistency

Nothing in this Agreement or the Kazakhstan Documents shall require the
Securities Agent to take any action which is in violation of or prohibited by
any applicable laws.

Section 9. Miscellaneous Provisions

(a) Notices. All notices, approvals, comments or other communications required
or desired to be given hereunder shall be in writing in the English Language and

 

-6-



--------------------------------------------------------------------------------

delivered in person or mailed by certified mail or courier, postage prepaid,
addressed as follows, or by facsimile transmission, and shall be deemed given
when received:

If to the Trustee:

The Bank of New York

101 Barclay Street 21 West

New York, New York 10286

Attention: Global Finance Unit

Fax: (212) 815-5802/5803

If to the Securities Agent:

TuranAlems Securities JSC

281 Khusainov Street

Almaty 050060

Attention: Laura Likerova, Managing Director

Fax: +7-3272-991025

If to the Issuer:

c/o Transmeridian Exploration Incorporated

397 N. Sam Houston Parkway East, Suite 300

Houston, Texas 77060

Attention: Earl W. McNeil

Fax: (281) 999-9094

(b) Severability. The provisions of this Agreement are severable, and if any
clause or provision shall be held invalid, illegal or unenforceable in whole or
in part in any jurisdiction, then such invalidity or unenforceability shall
affect in that jurisdiction only such clause or provision, or part thereof, and
shall not in any manner affect such clause or provision in any other
jurisdiction or any other clause or provision of this Agreement in any
jurisdiction.

(c) Headings. The headings in this Agreement have been inserted for convenience
of reference only, are not to be considered a part hereof and shall in no way
modify or restrict any of the terms or provisions hereof.

(d) Counterpart Originals. This Agreement may be signed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same agreement.

(e) Amendments. This Agreement may be changed, waived, discharged or terminated
only by an instrument in writing signed by all of the parties hereto.

(f) Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York (without reference to conflict of
laws). The parties agree that any suit for the enforcement of this Agreement may
be brought in the courts of the State of New York or any federal court sitting
in the Borough of Manhattan in New York, New York and consent to the
nonexclusive jurisdiction of such court.

(g) Dispute Resolution.

 

-7-



--------------------------------------------------------------------------------

  i) The Parties shall make attempts to settle disputes hereunder amicably
through good faith negotiations within thirty (30) days from the moment of
submission of a written notice about such dispute by one Party to the other
Party. If such negotiations are not successful a dispute, controversy or claim
arising out of or relating to this Agreement, or the breach, termination or
invalidity hereof, shall be settled by arbitration.

 

  ii) Each of the Parties hereby irrevocably agrees that, if any dispute, claim
or disagreement arises from or in connection with this Agreement (or any
supplement, modification or addition thereto, including as to the terms or
conditions of the execution, breach, termination or invalidity hereof or
thereof) (together, Disputes) and the negotiations referred to in Clause i) are
not successful, such Dispute shall be submitted to arbitration. Disputes
submitted to arbitration shall be conducted in English and be resolved by
arbitration in London by the Arbitration Court of the International Chamber of
Commerce (the Arbitration Court) in accordance with the rules of the Arbitration
Court, which rules are deemed to be incorporated by reference into this Clause.
The tribunal shall consist of three arbitrators, one appointed by each of the
Parties with the third being agreed between the first two arbitrators but, in
the absence of agreement between them, shall be appointed by the Arbitration
Court. All decisions of the Arbitration Court shall be binding on the Parties
and the Dispute shall be considered finally settled under the rule of the
Arbitration Court by the said arbitrators.

(h) Incorporation by Reference. All of the rights, protections and privileges
granted to the Trustee under the Indenture are incorporated by reference herein
and shall inure to the benefit of the Securities Agent herein; provided,
however, that in the event there is an inconsistency or conflict between this
Agreement and the Indenture, this Agreement shall govern (it being understood
that this proviso is intended solely to resolve conflicts between this Agreement
and the Indenture with respect to the rights of the Securities Agent under this
Agreement, and shall not in any way modify, diminish or otherwise affect the
rights, protections and privileges granted to the Trustee under the Indenture).

(i) The indemnities set forth herein in Section 7 shall survive the final
payment of the Obligations, the termination of this Agreement, and the
resignation or removal of the Trustee or the Securities Agent.

[signature page follows]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

THE BANK OF NEW YORK, Not in its individual capacity but solely as Trustee under
the Indenture By:  

/s/ Luis Perez

Name:   Luis Perez Title:   Assistant Vice President TuranAlem Securities JSC,
as Securities Agent By:  

/s/ Kairat K. Bektanov

Name:   Kairat K. Bektanov Title:   Director

TRANSMERIDIAN EXPLORATION, INC.

as Issuer

By:  

/s/ Earl W. McNiel

Name:   Earl W. McNiel Title:   Vice President

BRAMEX MANAGEMENT, INC

as Issuer

By:  

/s/ Earl W. McNiel

Name:   Earl W. McNiel Title:   Vice President

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A

KAZAKHSTAN DOCUMENTS

 

1. Conditional Share Transfer Agreement dated January 3, 2006 among JSC
TuranAlem Securities, Transmeridian Exploration, Inc. and Bramex Management,
Inc.

 

2. Nominee agreement among Visor Investment Solutions JSC, on the one hand, and
JSC TuranAlem Securities, Transmeridian Exploration, Inc. and Bramex Management,
Inc., on the other hand, respectively.

 

3. Share Encumbrance and Pledge Agreement dated January 3, 2006 among JSC
TuranAlem Securities, Transmeridian Exploration, Inc. and Bramex Management,
Inc.

 

4. Application to open “face account” with JSC “Securities Registrar System”,
License No. 20050017 of the National Companies and Securities Commission of the
Republic of Kazakhstan.

 

-10-